Citation Nr: 0308226	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  95-37 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
cerebellar arteriovenous malformation, status post 
craniotomies, with right lower peripheral nerve involvement.  

2.  Entitlement to an evaluation in excess of 40 percent for 
cerebellar arteriovenous malformation, status post 
craniotomies, with left lower peripheral nerve involvement.  

3.  Entitlement to an evaluation in excess of 20 percent for 
cerebellar arteriovenous malformation, status post 
craniotomies, with right upper peripheral nerve involvement.  

4.  Entitlement to an evaluation in excess of 20 percent for 
cerebellar arteriovenous malformation, status post 
craniotomies, with left upper peripheral nerve involvement.  

(The issues of entitlement to service connection for a heart 
disability and for hypertension will be the subject of 
separate decisions.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1966 to July 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) regional offices (RO) in St. Louis, 
Missouri, and Washington, D.C.

The veteran's appeal was previously before the Board in 
August 1997.  It was remanded at that time for additional 
development.  The requested development has been completed, 
and the appeal has been returned to the Board for further 
review.  

Subsequent to the August 1997 remand, the evaluations for the 
veteran's cerebellar arteriovenous malformation, status post 
craniotomies, with right lower peripheral nerve involvement 
and left lower peripheral nerve involvement were each 
increased to 40 percent disabling.  The veteran has not 
expressed satisfaction with these evaluations.  A veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, both of these 
issues remain on appeal. 

In addition to the issues listed on the first page of this 
decision, the issue of entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities was before the Board in August 1997.  
Subsequently, entitlement to a total rating was granted in a 
February 2003 rating decision.  This is considered a complete 
grant of the benefits sought on appeal, and this issue is no 
longer before the Board. 

The Board is undertaking additional development of the 
veteran's claims of entitlement to service connection for 
heart disease and hypertension, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When the additional development 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing these issues.

The veteran has raised the issue of entitlement to an earlier 
effective date for his benefits.  He has not identified the 
benefits to which he refers.  In addition, the RO has not 
addressed this issue.  This issue is referred to the RO for 
appropriate clarification and consideration.  


FINDINGS OF FACT

1.  The veteran's cerebellar arteriovenous malformation, 
status post craniotomies, with right lower peripheral nerve 
involvement, is productive of moderately severe incomplete 
paralysis of the sciatic nerve. 

2.  The veteran's cerebellar arteriovenous malformation, 
status post craniotomies, with left lower peripheral nerve 
involvement, is productive of moderately severe incomplete 
paralysis of the sciatic nerve.

3.  The veteran's cerebellar arteriovenous malformation, 
status post craniotomies, with right upper peripheral nerve 
involvement, is productive of mild incomplete paralysis of 
the radicular nerves.  

4.  The veteran's cerebellar arteriovenous malformation, 
status post craniotomies, with left upper peripheral nerve 
involvement, is productive of mild incomplete paralysis of 
the radicular nerves.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for cerebellar arteriovenous malformation, status post 
craniotomies, with right lower peripheral nerve involvement, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.124a, Codes 8009, 8520 
(2002).  

2.  The criteria for an evaluation in excess of 40 percent 
for cerebellar arteriovenous malformation, status post 
craniotomies, with left lower peripheral nerve involvement, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.124a, Codes 8009, 8520 
(2002).  

3.  The criteria for an evaluation in excess of 20 percent 
for cerebellar arteriovenous malformation, status post 
craniotomies, with right upper peripheral nerve involvement, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.124a, Codes 8009, 8510, 
8511, 8512, 8513 (2002).  

4.  The criteria for an evaluation in excess of 20 percent 
for cerebellar arteriovenous malformation, status post 
craniotomies, with left upper peripheral nerve involvement, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.124a, Codes 8009, 8510, 
8511, 8512, 8513 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations for his service 
connected disabilities are inadequate to reflect their 
current severity.  He argues that he has severe loss of 
function in his extremities, and notes that he is 
unemployable.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

The veteran received timely notice of the decision on appeal, 
and he has been provided with a Statement of the Case and 
Supplemental Statements of the Case that contain the laws and 
regulations concerning his claim, the rating code governing 
the evaluation of his disabilities, and an explanation of the 
reasons and bases for the denial of his claims, which also 
indicated what evidence was needed to prevail.  In addition, 
VA has obtained all medical records that have been identified 
by the veteran, and has afforded him medical examinations in 
conjunction with his claim.  In November 2002, the veteran 
was provided with a letter which informed him what evidence 
he should submit in support of his claims, and what this 
evidence should show in order to prevail.  Furthermore, he 
was informed of the duty of VA to assist him in obtaining 
evidence.  At this juncture, the Board notes that the veteran 
no longer lives within the country.  He had not personally 
responded to a communication from VA in over two years, and 
he failed to report for examinations scheduled by VA on his 
behalf in October 2002.  The Board must conclude that the 
duties to notify and assist have been completed, and that the 
veteran was made aware of what evidence he should provide, 
and what evidence would be obtained by VA.  Therefore, the 
Board finds that a remand would serve no useful purpose for 
this issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any 
"error" to the veteran resulting from this decision does 
not affect the merits of his claim or substantive rights, for 
the reasons discussed above, and is therefore, harmless.  See 
38 C.F.R. § 20.1102 (2002).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).  

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims (Court) 
has found that there is a distinction between a veteran's 
disagreement with the initial rating assigned following a 
grant of service connection, and the claim for an increased 
rating for a disability in which entitlement to service 
connection has previously been established.  In instances in 
which the veteran disagrees with the initial rating, the 
entire evidentiary record from the time of the veteran's 
claim for service connection to the present is of importance 
in determining the proper evaluation of disability, and 
staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The record indicates that entitlement to service connection 
for cerebellar arteriovenous malformations was established in 
May 1995 rating decision.  A 20 percent evaluation was 
assigned for this disability, effective from November 1994.  
This evaluation was continued until a November 1995 rating 
decision, when the diagnoses were changed to reflect 
peripheral nerve involvement, and separate evaluations were 
assigned for each extremity.  The right upper extremity and 
left upper extremity where each evaluated as 20 percent 
disabling.  The right lower and left lower extremity were 
each found to be 10 percent disabling, also effective from 
November 1994.  The evaluations for the upper extremities 
currently remain in effect.  In a February 2003 rating 
decision, the evaluations for the lower extremities were each 
increased to 40 percent, effective from November 1994.  
Entitlement to a total rating based on individual 
unemployability due to service connected disabilities was 
also established in this rating decision, effective from 
November 1994.  

All four of the veteran's disabilities are evaluated under 
the rating code for hemorrhage from brain vessels.  This 
rating code states that the vascular conditions are to be 
evaluated as 100 percent disabling for six months.  
Thereafter, the residuals are to be evaluated, with a minimum 
evaluation of 10 percent disabling.  38 C.F.R. § 4.124a, Code 
8009.  

The veteran's residuals of his cerebellar arteriovenous 
malformation are evaluated under the rating codes for 
diseases of the peripheral nerves.  For these rating codes, 
the term "incomplete paralysis" with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a. 

The residuals of cerebellar arteriovenous malformation for 
the right and left lower extremities are each evaluated under 
the rating code for paralysis of the sciatic nerve.  Complete 
paralysis of the sciatic nerve is demonstrated when the foot 
dangles and drops, when there is no active movement possible 
of the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  This is evaluated as 80 
percent disabling.  Severe incomplete paralysis, with marked 
atrophy, is evaluated as 60 percent disabling.  Moderately 
severe paralysis is evaluated as 40 percent disabling.  
Moderate paralysis merits a 20 percent evaluation, and mild 
paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, 
Code 8520.  

The residuals of cerebellar arteriovenous malformation for 
the right and left upper extremities are each evaluated under 
the rating code for paralysis of all radicular groups.  
Paralysis of the upper radicular groups is complete when all 
shoulder and elbow movements are lost or severely affected, 
and hand and wrist movements are not affected.  Paralysis of 
the middle radicular groups is complete when adduction, 
abduction, and rotation of the arm, flexion of the elbow, and 
extension of the wrist is lost or severely affected.  
Paralysis of the lower radicular groups is complete when all 
intrinsic muscles of the hand, and some or all flexors of the 
wrist and fingers are paralyzed so that there is substantial 
loss of use of the hand.  When all radicular groups are 
considered at once, as in this case, complete paralysis is 
evaluated as 90 percent disabling for the major side, and 80 
percent disabling for the minor side.  Severe incomplete 
paralysis is evaluated as 70 percent disabling for the major 
side, and 60 percent disabling for the minor side.  Moderate 
incomplete paralysis is evaluated as 40 percent disabling for 
the major side, and 30 percent disabling for the minor side.  
Mild incomplete paralysis is evaluated as 20 percent 
disabling for each side.  38 C.F.R. § 4.124a, Codes 8510, 
8511, 8512, and 8513.  

The evidence includes the findings of a VA examination for 
diseases and injuries to the brain conducted in October 1995.  
The veteran had a history of five brain surgeries.  
Currently, the veteran reported that he becomes nauseated if 
he is on his feet for long periods, perhaps an hour or more.  
He said he loses his balance, falls easily, feels weak all 
over, and believes he lacks endurance.  The veteran described 
no seizure phenomena or paralysis.  On examination, there was 
definite impairment of the finger-to-nose test bilaterally, 
more on the right than the left.  He had markedly decreased 
heel-to-shin testing bilaterally.  Deep tendon reflexes were 
two plus.  Diadochokinesis was intact.  Position sense in the 
big toes bilaterally were clearly reduced at part of the 
cerebellar syndrome.  The Romberg was positive with falling 
to the left.  There was no evidence of major cognitive 
deficits consistent with dementia.  The specific evaluation 
information noted that there was no impairment of the cranial 
nerves, and no functional impairment of the peripheral or 
autonomic nervous system.  The diagnosis was status post 
craniotomy times five for cerebellar arteriovenous 
malformation.  

A VA neurological examination was also conducted in October 
1995.  The findings included dysmetria in the upper 
extremities bilaterally.  There was moderately severe finger 
to toe incoordination bilaterally, and marked impairment of 
heel-to-shin tests bilaterally.  The Romberg test was 
positive.  The veteran's gait was not ataxic.  The diagnosis 
was residual status post craniotomy times five for 
arteriovenous malformation, cerebellum.  

April 2000 medical records from a naval hospital note that 
the veteran has a history of resection of an arteriovenous 
malformation.  He reported persistent imbalance, 
incoordination, loss of hearing, fatigue, and left-sided 
weakness.  Motor examination revealed incoordination of 
movement on the left.  There was pronounced diadochokinesia.  
Reflexes were normal.  The veteran had an ataxic, broad based 
gait, which was slow but steady.  

A February 2001 letter from a Navy doctor who treats the 
veteran on a regular basis notes the veteran's history of 
multiple surgeries for an arteriovenous malformation.  
Currently, the veteran reported that he had worsening 
imbalance.  His neurological examination was markedly 
abnormal.  The motor examination demonstrated incoordination 
on the left, with pronounced diadochokinesia.  His gait was 
abnormally broad based and slow.  There was trunk ataxia in 
addition to gait ataxia.  The examiner opined that the 
veteran's examination was consistent with his history.  Among 
other things, the veteran was experiencing worsening 
imbalance, and was likely to require external devices for 
ambulation.  

The veteran's most recent examination was conducted in April 
2001.  He complained of worsening imbalance, incoordination, 
fatigue, and left-sided weakness.  On examination, there was 
5/5 muscle strength in the upper extremities.  The lower 
extremities had 5/5 strength in the quadriceps on the right 
side, and 4/5 strength in the quadriceps on the left side.  
Foot flexion was 5/5 bilaterally.  Gait was broad based and 
slow.  The cranial nerves were abnormal.  The motor 
examination revealed incoordination of the left side with 
pronounced diadochokinesia.  There was trunk ataxia with 
ataxic gait.  The veteran had overall marked cerebellar 
dysfunction, and marked neurologic dysfunction. 

The Board finds that an evaluation in excess of 40 percent 
for the veteran's cerebellar arteriovenous malformation, 
status post craniotomies, with lower peripheral nerve 
involvement, is not demonstrated by the evidence for either 
the right or left lower extremity.  The evidence shows that 
the veteran has increasing problems with his balance.  He 
walks with a steady but antalgic gait.  The motor examination 
revealed incoordination of the left side, with pronounced 
diadochokinesia.  However, the most recent muscle strength 
examination revealed that the veteran had 5/5 strength in the 
quadriceps, and 5/5 foot flexion on the right side.  He 
retains 4/5 strength in the quadriceps and 5/5 foot flexion 
on the left side.  This is inconsistent with the evidence of 
marked atrophy that is required for an increased evaluation.  
The Board finds that the incomplete paralysis of the sciatic 
nerve is no greater than moderately severe on both the right 
and left side, which merits continuation of the 40 percent 
evaluation currently in effect for each limb.  38 C.F.R. 
§ 4.124a, Code 8520.  At this juncture, the Board notes that 
VA scheduled the veteran for additional examinations that may 
have proven helpful to his claims.  However, the veteran did 
not appear at his scheduled examination, and he has not 
responded to the most recent letters concerning examinations.  
Therefore, the Board has evaluated his disability in 
accordance with the available evidence.  

Similarly, the Board finds that an evaluation in excess of 20 
percent for the veteran's cerebellar arteriovenous 
malformation, status post craniotomies, with peripheral nerve 
involvement, is not demonstrated by the evidence for either 
the right or left upper extremity.  He has demonstrated 
definite impairment of the finger-to-nose test bilaterally, 
as well as diadochokinesia.  He has also demonstrated 
incoordination on the left side.  However, the April 2001 
examination revealed 5/5 muscle strength in the upper 
extremities.  There is no evidence of loss or reduction in 
shoulder or elbow movements, or movement of the wrists or 
hands.  The Board finds that the veteran's symptomatology is 
consistent with mild incomplete paralysis for both the right 
and left arm, which warrants continuation of the 20 percent 
evaluations in effect for each limb.  Again, the Board notes 
that VA scheduled the veteran for additional examinations 
that may have proven helpful to his claim, but he did not 
respond.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
cerebellar arteriovenous malformation, status post 
craniotomies, with right lower peripheral nerve involvement, 
is denied. 

Entitlement to an evaluation in excess of 40 percent for 
cerebellar arteriovenous malformation, status post 
craniotomies, with left lower peripheral nerve involvement, 
is denied. 

Entitlement to an evaluation in excess of 20 percent for 
cerebellar arteriovenous malformation, status post 
craniotomies, with right upper peripheral nerve involvement, 
is denied. 

	(CONTINUED ON NEXT PAGE)



Entitlement to an evaluation in excess of 20 percent for 
cerebellar arteriovenous malformation, status post 
craniotomies, with left upper peripheral nerve involvement, 
is denied. 




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

